Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “light sensing unit disposed under the display panel” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 16 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, this particular device as claimed is covered with DBRs except for the apertures of the OLEDs themselves. It is completely unclear how a “light sensing unit disposed under the display panel” can function since the device is configured to refract light away. The specification essentially mentions such an arrangement in passing four times. There are no drawings to show how this can be achieved, no direction, or working examples. The person of ordinary skill is left guessing how such an arrangement can function. 










Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 20140027735 to Kim et al. (Kim).
Regarding Claims 1, 8 and 12, Kim teaches a display panel, wherein the display panel comprises a substrate and a display region and a transparent display region disposed on the substrate; wherein the transparent display region comprises:
a first anode 300; 
a first pixel defining layer 200, the first pixel defining layer including a first opening exposing the first anode (see Fig. 5); 
a first light emitting material 600 disposed on the first anode; 
a first cathode 700 disposed on the first light emitting material; and 
a dimming layer 500 disposed on the first anode; wherein the dimming layer is a Bragg film (500 described as a multi-layer structure; see multiple varying refractive layers of Fig. 4).

Regarding Claims 3 and 10, Kim teaches the display panel according to claims 1 and 8, wherein the dimming layer comprises a transparent opening disposed corresponding to the first opening (see Fig. 5).

Regarding Claims 5 and 13, Kim teaches the display panel according to claims 1 and 8, wherein the Bragg film comprises a first film and a second film which are alternately laminated, materials of the first film and the second film are different, and a refractive index of the first film is greater than a refractive index of the second film (see Fig. 4).

Regarding Claims 7 and 15, Kim teaches the display panel according to claims 1 and 8, wherein the first light emitting material is disposed in the first opening and is electrically connected to the first anode; the dimming layer is disposed between the first pixel defining layer and the first cathode (see Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding Claims 2 and 9, Kim teaches the display panel according to claims 1 and 8, but does not explicitly teach that the dimming layer is disposed between the first anode and the first pixel defining layer or on the first cathode.  However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04(IV)(C)).  In this case, nothing on the record indicates that placing the Bragg film between the anode and bank layer as claimed vs. between the anode and cathode as shown by Kim in Fig. 5 is in any way significant.  The claimed solution and the solution of Kim would operate identically. 
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied in Claims 1 and 8 and further in view of U.S. Pat. Pub. No. 20200168144 to Luan et al. (Luan).
Regarding Claims 4 and 11, Kim teaches the display panel according to claims 1 and 8, but does not explicitly teach that the display region comprises: 
a second anode; 
a second pixel defining layer, the second pixel defining layer including a second opening exposing the second anode; 
a second light emitting material disposed on the second anode; a second cathode disposed on the second light emitting material; 
wherein the second cathode is electrically insulated from the first cathode.
	Kim suggests a display, requiring many OLEDs across a matrix, but does not show multiple OLEDs. However, in analogous art, Luan shows in Fig. 6 an embodiment having multiple OLEDs having isolated cathodes 21222/21112.  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Luan since Kim suggests a matrix display but is silent as to how to achieve it, motivating those of ordinary skill to seek out such teachings.
  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to Claims 1 and 8 in view of “Performance enhancement of thin film silicon solar cells based on distributed Bragg reflector & diffraction grating” by Dubey et al. (Dubey).
Regarding Claims 6 and 14, Kim teaches the display panel according to claims 1 and 13, but does not explicitly teach that the first film is silicon, and the second film is one of silicon oxide, aluminum oxide, and titanium oxide.
Fig. 1C. It would have been obvious to the person of ordinary skill at the time of filing to modify Kim with the DBR of Dubey to take advantage of the improved refractive characteristics (results and conclusion).	

Claims 16- are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of U.S. Pat. Pub. No. 20200043992 to Zuo et al (Zuo).
Regarding Claim 16, Kim teaches an electronic device, wherein the electronic device comprises a display panel and, the display panel comprises a substrate and a display region and a transparent display region disposed on the substrate; wherein the transparent display region comprises: a first anode; a first pixel defining layer, the first pixel defining layer including a first opening exposing the first anode; a first light emitting material disposed on the first anode; a first cathode disposed on the first light emitting material; and a dimming layer disposed on the first anode (see above rejections of Claims 1 and 8.
Kim does not explicitly teach a light sensing unit disposed under the display panel.  However, in analogous art, Zuo teaches a fingerprint sensor 2 under a display 1-13. A fingerprint sensor is listed by Applicants as a “light sensing unit.” It would have been obvious to the person of ordinary skill at the time of filing to modify Kim with the fingerprint sensor of Zuo to provide an integrated biometric security solution for smartphones that does not consume space that could otherwise be used by a screen.

Regarding Claim 17, Kim teaches the electronic device according to claim 16, wherein the dimming layer is a Bragg film (see above).

Regarding Claim 18, Kim teaches the electronic device according to claim 16, but does not explicitly teach that a projection of the light sensing unit on a horizontal plane overlaps with a projection of the transparent display region on a horizontal plane.  However, the particular placement of an element is an obvious matter of design choice absent a showing that it would alter the operation of the device (MPEP 2144.04(VI)(C)).  In this case, the light sensing unit is barely mentioned in the specification, let alone how it operates. Therefore, there cannot be a teaching of a differing mode of operation.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/               Primary Examiner, Art Unit 2812